677 F.2d 666
Dr. Premanand V. WAGH, Appellant,v.James L. DENNIS, Chancellor; Thomas A. Bruce, Dean, in theirindividual and official capacities as agents ofthe University of Arkansas for MedicalSciences, Appellees.
No. 81-1534.
United States Court of Appeals,Eighth Circuit.
Submitted May 7, 1982.Decided May 11, 1982.

John W. Walker, Richard Quiggle, Little Rock, Ark., for appellant.
Nelwyn Davis, Asst. Atty. Gen., Little Rock, Ark., Ray Trammell, Gen. Counsel, Fayetteville, Ark., for appellees.
Before HEANEY, HENLEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Premanand V. Wagh appeals the dismissal by the district court1 of his complaint asserting a claim under 42 U.S.C. §§ 1981 and 1983 as being barred by the three-year Arkansas statute of limitations governing liabilities created by statute.  Ark.Stat.Ann. § 37-206.  We affirm.


2
Appellant asserts that since his case involves termination of his written employment contract that the five-year Arkansas statute of limitations governing actions on written contracts should control.  Ark.Stat.Ann. § 37-209.  This argument is without merit.  The choice between sections 37-209 and 37-206 for a civil rights action involving termination or non-renewal of an employment contract has been presented to this court on several occasions and each time this court has held that the appropriate statute of limitations is section 37-206.  Marshall v. Kirkland, 602 F.2d 1282 (8th Cir. 1979); Martin v. Georgia-Pacific Corp., 568 F.2d 58 (8th Cir. 1977); Clark v. Mann, 562 F.2d 1104 (8th Cir. 1977).


3
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas